Form of Proxy – Annual and Special Meeting To Be Held on March 6, 2008 CONTROL NUMBER Notes to Proxy 1. This proxy must be signed by a shareholder or his or her attorney duly authorized in writing. If you are an individual, please sign exactly as your shares are registered. If the shareholder is a corporation, a duly authorized officer or attorney of the corporation must sign this proxy, and if the corporation has a corporate seal, its corporate seal should be affixed. 2. If the shares are registered in the name of an executor, administrator or trustee, please sign exactly as the shares are registered. If the shares are registered in the name of a deceased or other shareholder, the name must be printed in the space provided. This proxy must be signed by the legal representative with his or her name printed below his or her signature, and evidence of authority to sign on behalf of the deceased or other shareholder must be attached to this proxy. 3. Some shareholders may own shares as both a registered shareholder and as a beneficial shareholder; in which case, you may receive more than one Proxy Circular and will need to vote separately as a registered shareholder and as a beneficial shareholder. Beneficial shareholders may be forwarded either a form of proxy already signed by the intermediary or a voting instruction form to allow them to direct the voting of shares they beneficially own. Beneficial shareholders should follow instructions for voting conveyed to them by their intermediaries. 4. If a share is held by two or more persons, any one of them present or represented by proxy at the meeting may, in the absence of the other or others, vote at the meeting. However, if one or more of them are present or represented by proxy, they must vote together in respect of that share. All shareholders should refer to the accompanying Proxy Circular for further information regarding completion and use of this proxy and other information pertaining to the meeting. VOTE USING THE TELEPHONE OR INTERNET 24 HOURS A DAY, 7 DAYS A WEEK TO VOTE BY MAIL TO VOTE BY TELEPHONE (Only Available Within Canada and U.S.) · Complete, sign and return this form in the envelope provided to the Company's transfer agent and registrar, CIBC Mellon Trust Company. · Proxy instructions must be received by 4:00 p.m. (EDT), March 4, 2008. · If this proxy is not dated, it will be deemed to be dated on the date upon which it was mailed to the Company. · Using a touch-tone phone, call toll free 1-866-271-1207(English and French) and follow the voice instructions. · Proxy instructions must be received by 4:00 p.m. (EDT), March 4, 2008. TO VOTE BY INTERNET · Go to the following website, www.eproxyvoting.com/mds, and follow instructions on the website. · Proxy instructions must be received by 4:00 p.m. (EDT), March 4, 2008. To vote by telephone or the Internet, you will need to provide your
